ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are drawn to a method for calculating cardiac output in a patient undergoing veno-venous extracorporeal blood oxygenation, the method comprising establishing and measuring a first blood flow rate from an extracorporeal blood oxygenation circuit, measuring a first value of a blood flow parameter (specifically oxygen saturation), and measuring a first recirculation in the extracorporeal circuit.  This process is repeated at a second flow rate, such that a second flow rate, a second oxygen saturation, and a second recirculation are measured.  The cardiac output of the patient is then calculated based on the first and second blood flow rates, the first and second oxygen saturations, and the first and second recirculations.
The method of claims 8-17 is similar to that of Claims 1-7, wherein the first oxygen saturation Is an arterial oxygen saturation and the second oxygen saturation is a venous oxygen saturation. 
In the method of Claims 18-20, the method comprises measuring a first arterial oxygen saturation corresponding to a first blood flow rate of oxygenated blood delivered to a venous portion of a patient circulation system by an extracorporeal blood oxygenation circuit, and measuring a second arterial oxygen saturation corresponding 
The prior art does not teach or suggest calculation of cardiac output using a first and second blood flow rate, a first and second oxygen saturation, and a first and second recirculation in this manner.  
The closest prior art is Krivitski (US 2006/0052715), which teaches a method for determining cardiac output in an extracorporeal oxygenation circuit, wherein flow through the arterial line is temporarily reversed, an indicator is passed through the cardiopulmonary circuit, and a dilution curve is measured in the arterial line (see Abstract).  Krivitski does not teach or suggest calculation of cardiac output using a first and second blood flow rate, a first and second oxygen saturation, and a first and second recirculation in this manner.  
Kaiser et al. (US 2016/0346448) also teaches a method for optimizing hemodynamics within a patient’s heart, wherein cardiac output may be measured using oxygen saturation sensors [0031].  Kaiser, however, does not teach or suggest the claimed method of calculating cardiac output based on first and second blood oxygen saturations, first and second flow rates, and first and second recirculation values.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHILIP R WIEST/Primary Examiner, Art Unit 3781